                        Case 1:20-cv-07849-JGK Document 24
                                                        18 Filed 02/17/21
                                                                 02/16/21 Page 1 of 1

Attorneys admitted in                                                                         Doniger // Burroughs
                                                                                              Doniger    Burroughs Building
                                                                                                                   Building
California, New York,                                                                         603
                                                                                              603 Rose
                                                                                                  Rose Avenue
                                                                                                         Avenue
Texas, Pennsylvania,                                                                          Venice,
                                                                                              Venice, California
                                                                                                      California 90291
                                                                                                                 90291
Maine, and District of Columbia
                                                                                              New York
                                                                                              Doniger    Office
                                                                                                      / Burroughs NY
Sender’s contact:                                                                             295
                                                                                              231 Madison  Avenue, Suite
                                                                                                  Norman Avenue,    22nd Floor
                                                                                                                         413
scott@donigerlawfirm.com                                                                      New York,New
                                                                                              Brooklyn,  NewYork
                                                                                                               York11222
                                                                                                                    10017
(310) 590-1820
                                                                                              Sender’s contact:
                                                                                              scott@donigerlawfirm.com
                                                                                              (310) 590-1820



                                                  February 16, 2021

DELIVERED VIA ECF                               The conference is canceled. The plaintiff should
                                                file an Order to Show Cause for Default Judgment,
Honorable John G. Koeltl                        including a Certificate of Default by March 10,
Daniel Patrick Moynihan                         2021. SO ORDERED.
United States Courthouse
500 Pearl St., Courtroom 14A                    New York, New York /s/ John G. Koeltl
New York, NY 10007-1312                         February 17, 2021 John G. Koeltl, U.S.D.J.

                                  Case Title:          Seliger v. Access Industries, Inc. et al;
                                                       1:20-cv-07849-JGK
                                  Re:                  Request to Adjourn Initial Pretrial Conference

Your Honor:

       We represent Plaintiff in the above-referenced action. We write, pursuant to Rule 1E of Your Honor’s
Individual Practices, to respectfully request an adjournment of the Initial Pretrial Conference currently
scheduled for February 18, 2021 at 2:30 p.m. This is the second request for an extension, the first of which was
previously granted.

         Plaintiff requests an adjournment because Defendant Deezer S.A. has not yet appeared or filed an
answer. Defendant was served on November 17, 2020, and its answer was due December 8, 2020. (Dkt. #10.)
Plaintiff requested a Certificate of Default from the Clerk on February 11, 2021 (Dkt. #16) and is in the process
of moving for default judgment. For these reasons, Plaintiff respectfully requests a 30-day adjournment of the
Initial Pretrial Conference.

          We thank Your Honor for your consideration of this request.

                                                Respectfully submitted,

                                          By: /s/ Scott Alan Burroughs
                                              Scott Alan Burroughs
                                              Laura M. Zaharia
                                              DONIGER / BURROUGHS
                                              For the Plaintiff




                                                          1
